Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 23-28 and 32-42 are under examination.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In the instant case, claim 37 recites a biochip comprising one of two structural alternatives, wherein the second alternative recites a biochip comprising thickener, surfactant or a combination of these two reagents.
 Claim 37 further recites the limitation: wherein the thickener and the surfactant in (i) and (ii) are present on the at least one spot prior to an application to the biochip of a test sample comprising a target to be tested.
 This limitation is indefinite in reference to the second structural alternative recited in claim 37, as it is not clear how the requirements of this limitation are met in the embodiments wherein  a biochip comprises only thickener or surfactant but not both reagents.  
Furthermore, as claim 40, which depends from claim 37,  also requires both thickener and surfactant, claim 40 is considered indefinite for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I: with Borns reference
Leck et al., Hashimoto et al. and Borns
Claims 23 , 24 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over  Leck et al. (US20140234873) in view of Hashimoto et al. (US20170191122) and Borns (US20150211047).
Leck et al. teach a biochip comprising hydrophilic reaction areas, i.e. spots, surrounded by hydrophobic surface(e.g. Entire Leck reference and especially Abstract; para 0063,pg. 5; para 0219,pg. 28; Fig. 1A-C) wherein probes are immobilized to capture target material (e.g. para 0058, pg. 4).
Furthermore, Leck et al. teach the biochip comprises a polymer resin surface (e.g. para 0088,pg. 9; para 0097-0098, pg. 10-11; para 0272,pg. 33).
Furthermore, Leck et al. teach hydrophilic immobilization areas  comprise a polymer coating , wherein possible polymers include poly (methyl methacrylate ) and a polymethacrylate co-polymer (e.g. Compounds and other matter listed in this review are generally suitable materials for selected surface areas of the immobilisation member of the apparatus of the invention. This surface is patterned in such a way that it includes at least one predefined immobilisation area, for instance a hydrophilic immobilisation area. Such surface patterning may for example be obtained by a surface treatment… Examples of a chemical surface treatment include, but are not limited to exposure to… polydimethylsiloxane (PDMS),y-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, poly (methyl methacrylate ) and a polymethacrylate co-polymer as in para 0098,pg. 10-11).
 Furthermore, Leck et al. teach target sample comprises protein, nucleic acid or any combination (e.g. para 0058,pg. 4).
Furthermore, Leck et al. teach  sample mixture that is contacted to immobilization areas includes reaction solution comprises a viscous agent and surfactant (e.g. para 0061, pg. 5; surfactant as in para 0123-0127,pg. 14-15).
 Therefore, Leck et al. teach biochips are known in the art comprising a substrate comprising a resin surface, wherein the reaction areas reside on a resin surface and wherein the resin substrate is contacted with a solution comprising a thickener and a surfactant. However, Leck et al. do not expressly teach applying a reagent mixture comprising thickener and surfactant to the substrate prior to adding sample.
Like Leck et al., Hashimoto et al. teach biochip arrays comprising target nucleic acid that are immobilized by hybridizing with  nucleic acid probes, wherein a reaction solution comprising a thickener is applied to facilitate more efficient reactions (e.g. Entire Hashimoto reference and especially para 0042-0044,pg. 2; array style substrate as in para 0173-0178,pg. 12; Fig. 5-7; reaction solution as in para 0228, para 0237, pg. 16;  para 0245-0249,pg. 17).
 Furthermore, Hashimoto et al. teach the solution comprising  a thickener is added to support during probe immobilization, i.e. prior to adding sample, according to user’s needs(e.g. thickener 205 as in para 0224-0225, pg. 15-16; The thickener may be used arbitrarily and, if the thickener is used, the thickener may be immobilized or may be contained in the reaction solution. Immobilization of the thickener is executed by dissolving a desired thickener in a liquid, and dropping and drying the liquid at a desired position before or after the immobilization of the primer sets.… as in para 0228, pg. 16;  para 0249,pg. 17).
Furthermore, like Leck et al. and Hashimoto et al., Borns teaches hybridization of target nucleic acid to capture probes (e.g. entire Borns reference and especially para 0009,pg. 1). Furthermore, Borns teaches interaction with target nucleic acid is facilitated with a buffer composition comprising a thickening agent, which artificially increases the concentration of interacting nucleic acid in the reaction volume(e.g. para 0038, pg. 3-4),wherein the thickening agent  includes dextran, polyethylene glycol, hydroxypropyl methyl cellulose (HPMC), hydroxyethyl methyl cellulose (HEMC), hydroxybutyl methyl celluloses, hydroxypropyl cellulose, methycellulose, and hydroxyl methyl cellulose (e.g. para 0012, pg. 1; para 0038-0041,pg. 3-4). 
Borns teaches the reaction composition also include a surfactant (e.g. para 0047-0048,pg. 5; the hybridization buffer composition can further comprise one or more additional agents, such as a volume-excluding/thickening agent, an RNAse inhibitor, a blocking agent, and a surfactant as in para 0053,pg. 5).
 Furthermore, Borns teaches the reaction solution can be used for hybridizations on target nucleic acids on an array (e.g. para 0047, para 0054,pg. 5). 
Furthermore, Borns teaches methods are known in the art comprising combining hybridization buffers with probes prior to contacting with target nucleic acids (e.g. entire Borns reference and especially… a conventional, sodium-based hybridization buffer and two magnesium-based hybridization buffers, Buffer (A) and Buffer (B), were used and compared. The sodium-based hybridization buffer contained 5xSSPE, 5xDenhardt's, 5 mM EDTA, and 0.1 % SDS. Buffer (A) included 308 mM MgCl2 .6H20 and 20 mM Tris (pH 8). Buffer (B) is same as Buffer (A) except that Buffer (B) also included 0.00834% HPMC. Each buffer was prepared from a 5 x hybridization buffer concentrate by mixing an appropriate amount concentrate with the DNAs and RNA baits. The 5x buffer concentrate for Buffer (B contained 1540 mM MgC12 .6H20, 0.0417%-HPMC, and 100 mM Tris (pH 8)…as in para 0138,pg. 10).
 	Therefore, as Leck et al., Hashimoto et al. and Borns  all teach reaction solutions that facilitate target biomolecule interactions in an arrayed format, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al. comprising spotting target nucleic acid to an array of discrete hydrophilic features with a solution comprising a viscous agent and a surfactant to include contacting probes, i.e. primer sets, with a reaction solution comprising a thickening agent on an array formatted chip prior to adding sample nucleic acid (e.g. para 0024-0025, para 0228, pg. 15-16) as taught by Hashimoto et al. wherein the solution comprises both a thickening agent and a surfactant that is combined with probes prior to contacting with nucleic acid targets (e.g. para 0138, pg. 10) as taught by Borns because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
 Therefore, the combined teachings of Leck et al., Hashimoto et al. and Borns render obvious claim 23.
	Furthermore, as Leck et al. teach hydrophilic features surrounded by hydrophobic regions (e.g. para 0219,pg. 28; Fig. 1A-C), the combined teachings of Leck et al., Hashimoto et al. and Borns render obvious claim 24.
Furthermore, the combined teachings of Leck et al., Hashimoto et al. and Borns render obvious the limitations: A biochip, comprising: (i) a biochip substrate comprising a resin-made surface and a reaction area on the resin- made surface, wherein the reaction area is hydrophilic and comprises at least one spot comprising a thickener and a surfactant; and a material which is immobilized on the reaction area and comprises a biological material; or
(ii) a substrate comprising a reaction area and at least one spot formed in the reaction area, the spot comprises a material being immobilized and comprising a biological material, the reaction area is hydrophilic and surrounded by a boundary to retain a liquid therein, and the at least one spot further comprises a thickener, a surfactant or a combination thereof,
wherein the thickener and the surfactant in (i) and (ii) are present on the at least one spot prior to an application to the biochip of a test sample comprising a target to be tested as required by claim 37. 
Regarding claims 38-40:
 These claims depend from claims 23, 24 and 37  which recite a product invention.
 Therefore, claims 38-40 are considered product-by-process claims: 
See MPEP 2113. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
Therefore, as the combined teachings of Leck et al., Hashimoto et al. and  Borns render obvious the claimed biochip of claims 23, 24 and 37, these combined teachings also render obvious claims 38-40.
Furthermore, as  Borns teaches thickening agents that are known in the art  includes hydroxypropyl methyl cellulose (HPMC), hydroxyethyl methyl cellulose (HEMC), hydroxybutyl methyl celluloses, hydroxypropyl cellulose, methycellulose, and hydroxyl methyl cellulose (e.g. para 0012, pg. 1; para 0038-0041,pg. 3-4, Borns), the combined teachings of Leck et al., Hashimoto et al. and  Borns render obvious claims 41 and 42.
Leck et al., Hashimoto et al., Borns and Matsudaira et al.
Claim 25-28  and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leck et al., Hashimoto et al. and Borns, as applied to claims 23, 24 and 37-42 above, and further in view of Matsudaira et al. ("Automated microfluidic assay system for autoantibodies found in autoimmune diseases using a photoimmobilized autoantigen microarray." Biotechnology progress 24.6 (2008): 1384-1392.).
The combined teachings of Leck et al., Hashimoto et al. and Borns as applied above are incorporated in this rejection.
The combined teachings of Leck et al., Hashimoto et al. and Borns render obvious a biochip comprising  resin surface and hydrophilic spots , each spot comprising thickening agent and surfactant prior to adding test sample.
However, the combined teachings of Leck et al., Hashimoto et al. and Borns do not expressly teach claims 25- 28 and 34.
 Prior to the effective filing date of the claimed invention, Matsudaira et al. teach biochips are known in the art comprising  a polystyrene plate comprising a coating of Poly(polyethylene glycol methacrylate)(PPEGM) and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS).
 Furthermore, Matsudaira et al. teach a “photoimmobolization” process to capture target molecules that is facilitated by a solution comprising Tween-20 and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS)(e.g. entire Matsudaira reference  and especially Fig. 1, pg. 1385; Reagents and sera section - Photoimmobilization of autoantigens section, Materials and Methods section, pg. 1386).
Therefore, as Leck et al., Hashimoto et al., Borns and Matsudaira et al. all teach biochip compositions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al., Hashimoto et al. and Borns to include a polystyrene chip comprising a Poly(polyethylene glycol methacrylate)(PPEGM) coating as taught by Matsudaira et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
Therefore, the combined teachings of Leck et al., Hashimoto et al., Borns and Matsudaira et al. render obvious claims 25-27.
Regarding claim 28 and 34:
As noted above, Leck et al. teach a biochip comprising hydrophilic reaction areas, i.e. spots, surrounded by hydrophobic surface(e.g. Entire Leck reference and especially Abstract; para 0063,pg. 5; para 0219,pg. 28; Fig. 1A-C),  wherein probes are immobilized to capture target material (e.g. para 0058, pg. 4).
Furthermore, Leck et al. teach the biochip comprises a polymer resin surface (e.g. para 0088,pg. 9; para 0097-0098, pg. 10-11; para 0272,pg. 33). Furthermore, Leck et al. teach hydrophilic immobilization areas comprise a polymer coating , wherein possible polymers include poly (methyl methacrylate ) and a polymethacrylate co-polymer (e.g. para 0098,pg. 10-11).
 Furthermore, Leck et al. teach target sample comprises protein, nucleic acid or any combination (e.g. para 0058,pg. 4).
Furthermore, Leck et al. teach  sample mixture that is contacted to immobilization areas includes reaction solution comprises a viscous agent (e.g. para 0061, pg. 5) and surfactant (e.g. para 0123-0127,pg. 14-15).
Furthermore, Hashimoto et al. also teach a solution comprising  a thickener is added to support during probe immobilization, i.e. prior to adding sample, according to user’s needs (e.g. para 0228, para 0237, pg. 16;  para 0245-0249,pg. 17).
Furthermore, Borns teaches a composition comprising a thickening agent, which artificially increases the concentration of interacting nucleic acid in the reaction volume(e.g. entire Borns reference and especially para 0009,pg. 1; para 0038, pg. 3-4),wherein the thickening agent  includes dextran, polyethylene glycol, hydroxypropyl methyl cellulose (HPMC), hydroxyethyl methyl cellulose (HEMC), hydroxybutyl methyl celluloses, hydroxypropyl cellulose, methycellulose, and hydroxyl methyl cellulose (e.g. para 0012, pg. 1; para 0038-0041,pg. 3-4). 
Borns teaches the reaction composition also include a surfactant (e.g. para 0047-0048,pg. 5; the hybridization buffer composition can further comprise one or more additional agents, such as a volume-excluding/thickening agent, an RNAse inhibitor, a blocking agent, and a surfactant as in para 0053,pg. 5).
	Furthermore, as Leck et al., Hashimoto et al. and Borns  all teach lab chip compositions comprising reaction solutions that facilitate biomolecule interactions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al. comprising  an array of discrete hydrophilic features comprising a solution comprising a viscous agent and a surfactant to include using a reaction solution comprising a thickening agent with target nucleic acids on an array formatted chip as taught by Hashimoto et al. wherein the reaction solution comprises both a thickening agent and a surfactant to facilitate nucleic acid interactions as taught by Borns because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
However, the combined teachings of Leck et al., Hashimoto et al. and Borns do not expressly teach photocrosslinking agents.
Prior to the effective filing date of the claimed invention, Matsudaira et al. teach biochips are known in the art comprising  a polystyrene plate comprising a coating of Poly(polyethylene glycol methacrylate)(PPEGM) and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS).
 Furthermore, Matsudaira et al. teach a “photoimmobolization” process to capture target molecules that is facilitated with a solution comprising Tween 20 and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS)(e.g. entire Matsudaira reference  and especially Fig. 1, pg. 1385; Reagents and sera section - Photoimmobilization of autoantigens section, Materials and Methods section, pg. 1386).
Therefore, as Leck et al., Hashimoto et al., Borns and Matsudaira et al. all teach biochip compositions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al., Hashimoto et al. and Borns to include a polystyrene chip comprising a Poly(polyethylene glycol methacrylate)(PPEGM) coating and “photoimmobolization” using a solution comprising Tween 20 and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS) as taught by Matsudaira et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
Therefore, as  Leck et al. also  teach target sample includes protein and nucleic acid and Borns also teaches thickening agent  includes dextran, polyethylene glycol, hydroxypropyl methyl cellulose (HPMC), hydroxyethyl methyl cellulose (HEMC), hydroxybutyl methyl celluloses, hydroxypropyl cellulose, methycellulose, and hydroxyl methyl cellulose (e.g. para 0012, pg. 1; para 0038-0041,pg. 3-4, Borns), the combined teachings of Leck et al., Hashimoto et al., Borns and Matsudaira et al. render obvious claims 28 and 34.
Leck et al., Hashimoto et al., Borns and Sakamoto et al.
Claim 32, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Leck et al., Hashimoto et al. and Borns, as applied to claims 23 and 24 above, and further in view of Sakamoto et al. ( US20130028789).
The teachings of Leck et al., Hashimoto et al. and Borns as applied above are incorporated in this rejection.
The combined teachings of Leck et al., Hashimoto et al. and Borns render obvious a biochip comprising hydrophilic spots , each spot comprising thickening agent and surfactant, wherein the biochip also comprises a polymer coating.
 Furthermore, Hashimoto teach kits (e.g. para 0055-0060,pg. 3).
However, the combined teachings of Leck et al., Hashimoto et al. and Borns do not expressly teach claims 32, 33, 35 and 36.
Prior to the effective filing date of the claimed invention, Sakamoto et al. teach kits are known in the art comprising lab chips, i.e. biosensors, that are sealed in packaging material with a desiccating agent (e.g. para 0056-0057, pg. 2; para 0086,pg. 4; Fig. 4A). Sakamoto et al. teach kits are sealed with an inert gas (e.g. para 0081,pg. 4).
Therefore, as Leck et al., Hashimoto et al., Borns and Sakamoto et al. all teach biochip compositions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al., Hashimoto et al. and Borns to include features of a kits comprising lab chips that are sealed with an inert gas in packaging material with a desiccating agent as taught by Sakamoto et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
Therefore, the combined teachings of Leck et al., Hashimoto et al., Borns, and Sakamoto et al. render obvious the limitation: wherein the package is prepared by packing the biochip by packaging together with inert gas as recited in claims 32 and 35.
Furthermore, the combined teachings of Leck et al., Hashimoto et al., Borns, and Sakamoto et al. render obvious claims 33 and 36.

II: with Fischer reference
Leck et al., Hashimoto et al. and Fischer et al.
Claims 23, 24 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over  Leck et al. (US20140234873) in view of Hashimoto et al. (US20170191122) and Fischer et al.(US20160333339).
Leck et al. teach a biochip comprising hydrophilic reaction areas, i.e. spots, surrounded by hydrophobic surface(e.g. Entire Leck reference and especially Abstract; para 0063,pg. 5; para 0219,pg. 28; Fig. 1A-C) wherein probes are immobilized to capture target material (e.g. para 0058, pg. 4).
Furthermore, Leck et al. teach the biochip comprises a polymer resin surface (e.g. para 0088,pg. 9; para 0097-0098, pg. 10-11; para 0272,pg. 33).
Furthermore, Leck et al. teach hydrophilic immobilization areas  comprise a polymer coating , wherein possible polymers include poly (methyl methacrylate ) and a polymethacrylate co-polymer (e.g. Compounds and other matter listed in this review are generally suitable materials for selected surface areas of the immobilisation member of the apparatus of the invention. This surface is patterned in such a way that it includes at least one predefined immobilisation area, for instance a hydrophilic immobilisation area. Such surface patterning may for example be obtained by a surface treatment… Examples of a chemical surface treatment include, but are not limited to exposure to… polydimethylsiloxane (PDMS),y-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, poly (methyl methacrylate ) and a polymethacrylate co-polymer as in para 0098,pg. 10-11).
 Furthermore, Leck et al. teach target sample comprises protein, nucleic acid or any combination (e.g. para 0058,pg. 4).
Furthermore, Leck et al. teach  sample mixture that is contacted to immobilization areas includes reaction solution comprises a viscous agent and surfactant (e.g. para 0061, pg. 5; surfactant as in para 0123-0127,pg. 14-15).
 Therefore, Leck et al. teach biochips are known in the art comprising a substrate comprising a resin surface, wherein the reaction areas reside on a resin surface and wherein the resin substrate is contacted with a solution comprising a thickener and a surfactant. However, Leck et al. do not expressly teach applying a reagent mixture comprising thickener and surfactant to the substrate prior to adding sample.
Like Leck et al., Hashimoto et al. teach biochip arrays comprising target nucleic acid that are immobilized by hybridizing with  nucleic acid probes, wherein a reaction solution comprising a thickener is contacted with target biomolecules to facilitate more efficient reactions (e.g. Entire Hashimoto reference and especially para 0042-0044,pg. 2; array style substrate as in para 0173-0178,pg. 12; Fig. 5-7; reaction solution as in para 0228, para 0237, pg. 16;  para 0245-0249,pg. 17).
 Furthermore, Hashimoto et al. teach the solution comprising  a thickener is added to support during probe immobilization, i.e. prior to adding sample, according to user’s needs(e.g. thickener 205 as in para 0224-0225, pg. 15-16; The thickener may be used arbitrarily and, if the thickener is used, the thickener may be immobilized or may be contained in the reaction solution. Immobilization of the thickener is executed by dissolving a desired thickener in a liquid, and dropping and drying the liquid at a desired position before or after the immobilization of the primer sets.… as in para 0228, pg. 16;  para 0249,pg. 17).
Furthermore, Fischer et al. teach providing a matrix support comprising combining a resin surface and a binding buffer prior to adding sample,  wherein the binding buffer comprises a thickener and a detergent, i.e. surfactant (e.g. …adding a matrix material and a buffer to the biological sample, wherein the matrix material binds to the nucleic acids of the sample as in para 0009, pg. 1-2; Exemplary nucleic acid capture matrix (NACM) materials include, preferably, agarose, glass, cellulose, polyacrylamide, Sepharose, Sephadex, silica, or another matrix media… NACM materials includes matrix media such as, for example, resins that are useful with the compositions and method of the invention such as, preferably, amino acid resins, carbohydrate resins, ion exchange resins, and hydrophobic and hydrophilic resins as in para 0040,pg. 4-5; the binding buffer contain PEG, a salt such as NaCl, a chelator such as EDTA, a detergent such as Tween-20 and/or Triton X100, a buffering agent such as Tris-HCl, and an alcohol such as ethanol as in para 0009, pg. 1-2).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al. comprising a resin surface, an array of discrete hydrophilic features on the resin surface and a solution comprising a viscous agent and a surfactant to include provding  probes, i.e. primer sets, with a reaction solution comprising a thickening agent on an array formatted chip prior to adding sample nucleic acid (e.g. para 0024-0025, para 0228, pg. 15-16) as taught by Hashimoto et al. wherein the reaction solution comprises both a thickening agent, i.e. PEG,  and a surfactant that is combined with matrix surface  prior to contacting with nucleic acid targets (e.g. para 0009, pg. 1-2; para 0040,pg. 4-5) as taught by Fischer et al.  because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
 Therefore, the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious claim 23.
	Furthermore, as Leck et al. teach hydrophilic features surrounded by hydrophobic regions (e.g. para 0219,pg. 28; Fig. 1A-C), the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious claim 24.
Furthermore, the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious the limitations: A biochip, comprising:
(i) a biochip substrate comprising a resin-made surface and a reaction area on the resin- made surface, wherein the reaction area is hydrophilic and comprises at least one spot comprising a thickener and a surfactant; and a material which is immobilized on the reaction area and comprises a biological material; or
(ii) a substrate comprising a reaction area and at least one spot formed in the reaction area, the spot comprises a material being immobilized and comprising a biological material, the reaction area is hydrophilic and surrounded by a boundary to retain a liquid therein, and the at least one spot further comprises a thickener, a surfactant or a combination thereof,
wherein the thickener and the surfactant in (i) and (ii) are present on the at least one spot prior to an application to the biochip of a test sample comprising a target to be tested as required by claim 37. 
Regarding claims 38-40:
 These claims depend from claims 23, 24 and 37  which recite a product invention.
 Therefore, claims 38-40 are considered product-by-process claims:
 See MPEP 2113. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
Therefore, as the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious the claimed biochip of claims 23, 24 and 37, these combined teachings also render obvious claims 38-40.
Leck et al., Hashimoto et al., Fischer et al. and Matsudaira et al.
Claim 25-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leck et al., Hashimoto et al. and Borns, as applied to claims 23, 24 and 37-40 above, and further in view of Matsudaira et al. ("Automated microfluidic assay system for autoantibodies found in autoimmune diseases using a photoimmobilized autoantigen microarray." Biotechnology progress 24.6 (2008): 1384-1392.).
The  combined teachings of Leck et al., Hashimoto et al. and Fischer et al. as applied above are incorporated in this rejection.
The combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious a biochip comprising  resin surface and hydrophilic spots , each spot comprising thickening agent and surfactant prior to adding test sample.
However, the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. do not expressly teach claims 25- 28 and 34.
Prior to the effective filing date of the claimed invention, Matsudaira et al. teach biochips are known in the art comprising  a polystyrene plate comprising a coating of Poly(polyethylene glycol methacrylate)(PPEGM) and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS).
 Furthermore, Matsudaira et al. teach a “photoimmobolization” process to capture target molecules that is facilitated by a solution comprising Tween-20 and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS)(e.g. entire Matsudaira reference  and especially Fig. 1, pg. 1385; Reagents and sera section - Photoimmobilization of autoantigens section, Materials and Methods section, pg. 1386).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al., Hashimoto et al. and Fischer et al. to include a polystyrene chip comprising a Poly(polyethylene glycol methacrylate)(PPEGM) coating as taught by Matsudaira et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
Therefore, the combined teachings of Leck et al., Hashimoto et al., Fischer et al. and Matsudaira et al. render obvious claims 25-27.
Regarding claim 28 and 34:
As noted above, Leck et al. teach a biochip comprising hydrophilic reaction areas, i.e. spots, surrounded by hydrophobic surface(e.g. Entire Leck reference and especially Abstract; para 0063,pg. 5; para 0219,pg. 28; Fig. 1A-C),  wherein probes are immobilized to capture target material (e.g. para 0058, pg. 4).
Furthermore, Leck et al. teach the biochip comprises a polymer resin surface (e.g. para 0088,pg. 9; para 0097-0098, pg. 10-11; para 0272,pg. 33). Furthermore, Leck et al. teach hydrophilic immobilization areas comprise a polymer coating , wherein possible polymers include poly (methyl methacrylate ) and a polymethacrylate co-polymer (e.g. para 0098,pg. 10-11).
 Furthermore, Leck et al. teach target sample comprises protein, nucleic acid or any combination (e.g. para 0058,pg. 4).
Furthermore, Leck et al. teach  sample mixture that is contacted to immobilization areas includes reaction solution comprises a viscous agent (e.g. para 0061, pg. 5) and surfactant (e.g. para 0123-0127,pg. 14-15).
Furthermore, both Hashimoto et al. and Fischer et al. providing a matrix surface and a buffer solution comprising a thickener that is contacted with target biomolecules to facilitate more efficient reactions.
Furthermore, Fischer et al. teach a binding buffer comprises a thickener, such as PEG,  and a detergent, i.e. surfactant, such as Tween 20 or Triton X-100 (e.g. …adding a matrix material and a buffer to the biological sample, wherein the matrix material binds to the nucleic acids of the sample as in para 0009, pg. 1-2; Exemplary nucleic acid capture matrix (NACM) materials include, preferably, agarose, glass, cellulose, polyacrylamide, Sepharose, Sephadex, silica, or another matrix media… NACM materials includes matrix media such as, for example, resins that are useful with the compositions and method of the invention such as, preferably, amino acid resins, carbohydrate resins, ion exchange resins, and hydrophobic and hydrophilic resins as in para 0040,pg. 4-5; the binding buffer contain PEG, a salt such as NaCl, a chelator such as EDTA, a detergent such as Tween-20 and/or Triton X100, a buffering agent such as Tris-HCl, and an alcohol such as ethanol as in para 0009, pg. 1-2).
	As discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al. comprising a resin surface, an array of discrete hydrophilic features on the resin surface and a solution comprising a viscous agent and a surfactant to include providing  probes, i.e. primer sets, with a reaction solution comprising a thickening agent on an array formatted chip prior to adding sample nucleic acid (e.g. para 0024-0025, para 0228, pg. 15-16) as taught by Hashimoto et al. wherein the reaction solution comprises both a thickening agent, i.e. PEG,  and a surfactant that is combined with matrix surface  prior to contacting with nucleic acid targets (e.g. para 0009, pg. 1-2; para 0040,pg. 4-5) as taught by Fischer et al.  because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
However, the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. do not expressly teach photocrosslinking agents.
Prior to the effective filing date of the claimed invention, Matsudaira et al. teach biochips are known in the art comprising  a polystyrene plate comprising a coating of Poly(polyethylene glycol methacrylate)(PPEGM) and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS).
 Furthermore, Matsudaira et al. teach a “photoimmobolization” process to capture target molecules that is facilitated with a solution comprising Tween 20 and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS)(e.g. entire Matsudaira reference  and especially Fig. 1, pg. 1385; Reagents and sera section - Photoimmobilization of autoantigens section, Materials and Methods section, pg. 1386).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al., Hashimoto et al. and Fischer et al. to include a polystyrene chip comprising a Poly(polyethylene glycol methacrylate)(PPEGM) coating and “photoimmobolization” using a solution comprising Tween 20 and 4,4 '-diazidostiIbene-2,2'disulfonic acid disodium salt (BIS) as taught by Matsudaira et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
Therefore, as  Leck et al. also  teach target sample includes protein and nucleic acid and Fischer et al. teach thickening agents such as PEG and surfactants such as Tween 20 and Triton X100, the combined teachings of Leck et al., Hashimoto et al., Fischer et al. and Matsudaira et al.  render obvious claims 28 and 34.
Leck et al., Hashimoto et al., Fischer et al. and Sakamoto et al.
Claim 32, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Leck et al., Hashimoto et al. and Fischer et al., as applied to claims 23, 24, and 37-40 above, and further in view of Sakamoto et al. ( US20130028789).
The  combined teachings of Leck et al., Hashimoto et al. and Fischer et al. as applied above are incorporated in this rejection.
The combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious a biochip comprising  resin surface and hydrophilic spots , each spot comprising thickening agent and surfactant prior to adding test sample.
Furthermore, Hashimoto teach kits (e.g. para 0055-0060,pg. 3). 
Furthermore, Fischer et al.  teach kits are packaged for commercial distribution (e.g. para 0065-0068, pg. 8-9).
However, the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. do not expressly teach claims 32, 33, 35 and 36.
Prior to the effective filing date of the claimed invention, Sakamoto et al. teach kits are known in the art comprising lab chips, i.e. biosensors, that are sealed in packaging material with a desiccating agent (e.g. para 0056-0057, pg. 2; para 0086,pg. 4; Fig. 4A). Sakamoto et al. teach kits are sealed with an inert gas (e.g. para 0081,pg. 4).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al., Hashimoto et al. and Fischer et al.to include features of a kits comprising lab chips that are sealed with an inert gas in packaging material with a desiccating agent as taught by Sakamoto et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
Therefore, the combined teachings of Leck et al., Hashimoto et al., Fischer et al. , and Sakamoto et al. render obvious the limitation: wherein the package is prepared by packing the biochip by packaging together with inert gas as recited in claims 32 and 35.
Furthermore, the combined teachings of Leck et al., Hashimoto et al., Fischer et al.,  and Sakamoto et al. render obvious claims 33 and 36.


Leck et al., Hashimoto et al., Fischer et al. and Borns
Claim 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Leck et al., Hashimoto et al. and Fischer et al., as applied to claims 23, 24 and 37-40 above, and further in view of Borns (US20150211047).
The  combined teachings of Leck et al., Hashimoto et al. and Fischer et al. as applied above are incorporated in this rejection.
The combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious a biochip comprising  resin surface and hydrophilic spots , each spot comprising thickening agent and surfactant prior to adding test sample.
Furthermore, Leck et al. teach  sample mixture that is contacted to immobilization areas includes reaction solution comprises a viscous agent (e.g. para 0061, pg. 5) and surfactant (e.g. para 0123-0127,pg. 14-15).
Furthermore, both Hashimoto et al. and Fischer et al. providing a matrix surface and a buffer solution comprising a thickener that is contacted with target biomolecules to facilitate more efficient reactions.
Furthermore, Fischer et al. teach a binding buffer comprises a thickener, such as PEG, and a detergent, i.e. surfactant, such as Tween 20 or Triton X-100 (e.g. para 0009, pg. 1-2; para 0040,pg. 4-5; the binding buffer contain PEG, a salt such as NaCl, a chelator such as EDTA, a detergent such as Tween-20 and/or Triton X100, a buffering agent such as Tris-HCl, and an alcohol such as ethanol as in para 0009, pg. 1-2).
However, the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. do not expressly teach thickening agents as required by claims 41 and 42.
Like Leck et al., Hashimoto et al. and Fischer et al. , Borns teaches buffer solutions comprising thickening agent (e.g. entire Borns reference and especially para 0009,pg. 1).
Furthermore, Borns teaches the thickening agent  includes hydroxypropyl methyl cellulose (HPMC), hydroxyethyl methyl cellulose (HEMC), hydroxybutyl methyl celluloses, hydroxypropyl cellulose, methycellulose, and hydroxyl methyl cellulose (e.g. entire Borns reference and especially para 0009,pg. 1; para 0012, pg. 1; para 0038-0041,pg. 3-4). 
Borns teaches the reaction composition also include a surfactant (e.g. para 0047-0048,pg. 5; the hybridization buffer composition can further comprise one or more additional agents, such as a volume-excluding/thickening agent, an RNAse inhibitor, a blocking agent, and a surfactant as in para 0053,pg. 5). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of Leck et al., Hashimoto et al. and Fischer et al. to include any of the thickening agents taught by Borns because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip.
Therefore, the combined teachings of Leck et al., Hashimoto et al., Fischer et al. and Borns render obvious claims 41 and 42. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent Application No. 16/487,670
Claims 23-28 and 32-42 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-36 and 43-47 of copending Application No. 16/487,670 in view of Leck et al. (US20140234873);Hashimoto et al. (US20170191122); Fischer et al.(US20160333339); Borns (US20150211047); Matsudaira et al. ("Automated microfluidic assay system for autoantibodies found in autoimmune diseases using a photoimmobilized autoantigen microarray." Biotechnology progress 24.6 (2008): 1384-1392.) and Sakamoto et al. ( US20130028789).
 Claims 32-36 and 43-47 of copending Application No. 16/487,670 recite a biochip comprising a polymer surface and an array of immobilization features comprising a photocrosslinking agent having at least two photoreactive groups.
 Claims 32-36 and 43-47  of copending Application No. 16/487,670 do not expressly teach a biochip also comprising a thickening agent and a surfactant.
 However, these features are known in the art.
 As discussed in the current rejections, the combined teachings of Leck et al., Hashimoto et al. and Borns  render obvious claims 23, 24 and 37-42. Furthermore, the combined teachings of Leck et al., Hashimoto et al. and Fischer et al. render obvious claims 23, 24 and  37-40.   Furthermore, the additional teachings of Matsudaira et al. render obvious claims 25-28 and 34. Furthermore, the additional teachings of Sakamoto et al. render obvious claims 32,33, 35 and 36. Furthermore, the combined teachings of Leck et al., Hashimoto et al., Fischer et al.  and Borns render obvious claims 41 and 42.
Therefore, as claims 32-36 and 43-47 of copending Application No. 16/487,670; Leck et al., Hashimoto et al., Fischer et al., Borns, Matsudaira et al. and Sakamoto et al. all teach biochip compositions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the biochip of claims 32-36 and 43-47 of copending Application No. 16/487,670 and to include the combined teachings of Leck et al., Hashimoto et al.,  Fischer et al., Borns, Matsudaira et al. and Sakamoto et al. as discussed in the rejections above because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a biochip as recited by the instant invention.
This is a provisional nonstatutory double patenting rejection.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
 It is noted that amended claims 23 and 24 require a biochip comprising thickener and surfactant but does not comprise test sample.
 Furthermore, new claim 37 recites a biochip comprising thickener, surfactant or a combination of both reagents but does not comprise test sample.
 However, the amended claims do not expressly require the presence of thickener and surfactant on a spot of the claimed biochip prior to its use.
As discussed by Applicant, Hashimoto teaches a buffer comprising thickener may be used arbitrarily(e.g. para 0228). 
Considering the Hashimoto reference as a whole, Hashimoto further teaches thickener is immobilized to substrate during capture molecule immobilization which occurs prior to testing sample ( e.g. The thickener may be used arbitrarily and, if the thickener is used, the thickener may be immobilized or may be contained in the reaction solution. Immobilization of the thickener is executed by dissolving a desired thickener in a liquid, and dropping and drying the liquid at a desired position before or after the immobilization of the primer sets.… as in para 0228, pg. 16;  para 0249,pg. 17).
Furthermore, Fischer et al. teach providing a matrix support comprising a resin surface and a binding buffer to a sample, i.e. prior to application of sample,  wherein the binding buffer comprises a thickener, i.e. PEG,  and a detergent, i.e. surfactant (e.g. …adding a matrix material and a buffer to the biological sample, wherein the matrix material binds to the nucleic acids of the sample… Preferably the binding buffer contain PEG, a salt such as NaCl, a chelator such as EDTA, a detergent such as Tween-20 and/or Triton X100, a buffering agent such as Tris-HCl, and an alcohol such as ethanol as in para 0009, pg. 1-2; Exemplary nucleic acid capture matrix (NACM) materials include, preferably, agarose, glass, cellulose, polyacrylamide, Sepharose, Sephadex, silica, or another matrix media … NACM materials includes matrix media such as, for example, resins that are useful with the compositions and method of the invention such as, preferably, amino acid resins, carbohydrate resins, ion exchange resins, and hydrophobic and hydrophilic resins as in para 0040,pg. 4-5).
Furthermore, considering the Borns reference as a whole, Borns teaches methods are known in the art comprising combining hybridization buffers with probes prior to contacting with target nucleic acids (e.g. entire Borns reference and especially… a conventional, sodium-based hybridization buffer and two magnesium-based hybridization buffers, Buffer (A) and Buffer (B), were used and compared. The sodium-based hybridization buffer contained 5xSSPE, 5xDenhardt's, 5 mM EDTA, and 0.1 % SDS. Buffer (A) included 308 mM MgCl2 .6H20 and 20 mM Tris (pH 8). Buffer (B) is same as Buffer (A) except that Buffer (B) also included 0.00834% HPMC. Each buffer was prepared from a 5 x hybridization buffer concentrate by mixing an appropriate amount concentrate with the DNAs and RNA baits. The 5x buffer concentrate for Buffer (B contained 1540 mM MgC12 .6H20, 0.0417%-HPMC, and 100 mM Tris (pH 8)…as in para 0138,pg. 10), wherein these solutions comprise a thickening agent and surfactant (e.g. entire Borns reference and especially para 0009,pg. 1; para 0038, pg. 3-4; thickening agent  includes dextran, polyethylene glycol, hydroxypropyl methyl cellulose (HPMC), hydroxyethyl methyl cellulose (HEMC), hydroxybutyl methyl celluloses, hydroxypropyl cellulose, methycellulose, and hydroxyl methyl cellulose  as in para 0012, pg. 1; para 0038-0041,pg. 3-4; surfactant as in para 0047-0048,pg. 5; the hybridization buffer composition can further comprise one or more additional agents, such as a volume-excluding/thickening agent, an RNAse inhibitor, a blocking agent, and a surfactant as in para 0053,pg. 5). 
Therefore, these teachings are applied to meet the requirements of the amended claims.
 Furthermore, these teachings are applied in the double patenting rejection over claims 32-36 and 43 of copending Application No. 16/487,670.  






Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1675